Motion Granted; Order filed September 21, 2017.




                                 In The

                  Fourteenth Court of Appeals
                              ____________

                          NO. 14-17-00646-CV
                          NO. 14-17-00721-CV
                              ____________

  BRENDA PEABODY, M.D., ST. LUKE'S LAKESIDE HOSPITAL, LLC,
     CHARLES SIMS, M.D., AND GREATER HOUSTON PHYSICIAN'S
             MEDICAL ASSOCIATION, PLLC, Appellants

                                   V.

     CHRISTY MANCHAC, INDIVIDUALLY, AS NEXT FRIEND OF
      MEREDITH MANCHAC AND MALLORY MANCHAC, MINORS,
          AND REPRESENTATIVES OF THE ESTATE OF THAD
        MANCHAC, DECEDENT, PAT MANCHAC AND PATRICIA
                       WATSON, Appellees


                 On Appeal from the 129th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2017-01332

                                ORDER
      On August 4, 2017, Brenda Peabody, M.D. and St. Luke’s Lakeside Hospital,
LLC filed a notice of appeal from an order signed July 17, 2017, and the appeal was
assigned to this court under our appellate number 14-17-00646-CV. On September
8, 2017, Charles Sims, M.D. and Greater Houston Physician’s Medical Association,
PLLC filed a notice of appeal from an order in the same trial court cause number,
which was assigned to this court under our appellate number 14-17-00721-CV. On,
September 13, 2017, the parties filed an agreed motion to consolidate the related
appeals. The motion is GRANTED and we issue the following order:

      We order the appeals pending under our appellate case numbers 14-17-00646-
CV and 14-17-00721-CV CONSOLIDATED. The record in cause number 14-17-
00721-CV is due on or before September 18, 2017. After the record is filed in cause
number 14-17-00721-CV, the existing filing deadlines for briefs in case number 14-
17-00721-CV will apply to both cases.



                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jewell.